ACCEPTED
                                                                                             01-14-00684-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                       11/17/2015 1:19:08 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK




                                                        1201 Franklin Street, 13th Floor
                                                                       FILED IN
                                                        Houston, 1st
                                                                 Texas 77002
                                                                     COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                        713.368.0016
                                                                 11/17/2015 1:19:08 PM
                                                        713.368.9278   eFax
                                                                 CHRISTOPHER A. PRINE
                                                                          Clerk




November 17, 2015

Clerk
First Court of Appeals
301 Fannin
Houston, TX 77002


Re:    Notice of Oral Argument Presenter
       Appeal No. 01-14-00684-CV
       In the Matter of M. I. S.
       From Cause No. 2013-05802J 313th District Court, Harris County, Texas

Dear Clerk,

I plan to present oral argument in the above reference case on Wednesday, November
18, 2015 at 1:30 p.m. A copy of this notice has been sent to the office of the District
Attorney, Harris County, Texas.

Sincerely,

/s/ Amalia Beckner

Amalia Beckner
Assistant Public Defender

CD/jp

CC:    Martina Longoria, Daniel McCrory, & Alan Curry
       Assistant District Attorneys, Harris County, Texas